Motion Granted; Order filed September 8, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00537-CV
                                   ____________

      GARDEN OAKS MAINTENANCE ORGANIZATION, Appellant

                                        V.

       PETER S. CHANG AND KATHERINE M. CHANG, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-72213

                                     ORDER

      On August 30, 2016, the parties filed an agreed, joint motion to adopt briefing
schedule and for leave to assert cross-points in appellees’ brief. The motion is
granted.

      Accordingly, we order the following:

      Appellant Garden Oaks Maintenance Organization’s (“Garden Oaks”)
opening brief is due November 7, 2016. It is limited to 15,000 words.
         Appellees Peter S. Chang and Katherine M. Chang’s (“the Changs”) response
brief/cross-appellant opening brief is due December 7, 2016. It is limited to 30,000
words total: 15,000 for appellees’ response and 15,000 for cross-appellants’ opening
brief.

         Garden Oaks’ reply/cross-appellee brief is due January 20, 2017. It is limited
to 22,500 words total: 7,500 for appellant’s reply and 15,000 for cross-appellee’s
response.

         The Changs’ reply brief is due February 9, 2017. It is limited to 7,500 words.

         No additional leave is necessary to raise issues in the Changs’ response
brief/cross-appellant opening brief.



                                         PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                            2